DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-10 are elected for examination.
	Claims 11-17 are withdrawn from further consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6, lines 8 & 15 recite “a side surface”, which is vague & indefinite because every claimed/shown layer (or stack)must have two opposing side surfaces (on its left side or its right side). For example, referring to embodiment of Fig. 23, the MTJ layer/stack (VR) has left & right side, and the first insulator (36) has its “left side surface” contacting the “right side surface” of the VR stack, and the second insulator (51) also has its “left side surface” contacting the “right side surface” of the second insulator (36), and the third insulator (44) has its “left side surface” contacting the “right side surface” of second insulator (51). Thus, which specific side surface (left or right) do the lines 8 & 15 refer to? The term “a side surface” is to general and so it could imply any side surface (left or right side) for any of these layers as well (from which Fig. 23 is shown).
	Claim 7, last line, the term “for first fetching” lacks a clear antecedent basis since there is no previous method and/or etching steps being claimed in claim 6. Thus, this term is unnecessary and could be deleted for clarity purpose.
	Claim 9, line 2, what is being claimed by “side surface of first conductor is further inside than the side surface of first insulator”? Does the term “further inside than “ imply the dimensions  (length or width in vertical direction, etc.) of these two layers are different when comparing to each other? If so then the terms “longer side surface” or “shorter side surface” should be used appropriately for these side surfaces in order to improve language clarity. See Fig. 23 for details.
	Other claims are rejected for being dependent upon claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


s 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsumita et al (US 11,145,345).
	Claims 1-2, Tsumita et al (FIG. 4) clearly shows a magnetoresistive memory device comprising a first (or underlying) conductor 20; a layer stack (MTJ, 10) including a first ferromagnetic layer 1, a second ferromagnetic layer 2, and an insulating layer 3 between the first ferromagnetic layer 1 and the second ferromagnetic layer 2, and having a first (bottom) surface in contact with the first/underlying conductor 20; an insulator material/layer (51 & 53) covering both the side surfaces of the layer stack (MTJ/10); a second conductor (31A) formed on a second (top) surface of the layer stack (10), the second/top surface being at an opposite side of the first/bottom surface; a third conductor (31B) having a top portion covering the top surface of the second conductor 31A, and a side portion on a side surface of the insulator 53 (see illustration below); and a fourth conductor/layer (32) on the third conductor (31B) as claimed.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (4th conductor)][AltContent: textbox (2nd & 3rd conductors)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First conductor)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Portion on TOP surface
of insulator 52)][AltContent: textbox (Portion on SIDE surface
of insulator 52)]
    PNG
    media_image1.png
    490
    676
    media_image1.png
    Greyscale

st conductor 20 as claimed.	
	Claim 4, col. 9-10 discuss the second and third conductors (31A & 31B) could include materials from at least one of more from these materials, i.e., Al, Cu, Ta, Ti, Zr, NiCr, TiN. TaN, SiN, etc.
	
4.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seto et al (US 2016/0072047).
	Claims 1-2, Seto et al (FIG. 1) clearly shows a magnetoresistive memory device comprising a first (or underlying) conductor 19; a layer stack (MTJ, 12) including a first ferromagnetic layer 12a, a second ferromagnetic layer 12c, and an insulating layer 12b between the first ferromagnetic layer 12a and the second ferromagnetic layer 12c, and having a first (bottom) surface in contact with the first/underlying conductor 19; an insulator material/layer (22) covering both the side surfaces of the layer stack (MTJ/12); a second conductor (20) formed on a second (top) surface of the layer stack (12), the second/top surface being at an opposite side of the first/bottom surface; a third conductor (21) having a top portion covering the top surface of the second conductor 20, and a side portion on a side surface of the insulator 22 (see illustration below); and a fourth conductor/layer (26) on the third conductor (21) as claimed.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (4th conductor)][AltContent: textbox (2nd & 3rd conductors)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Portion on TOP surface
of insulator 52)][AltContent: textbox (Portion on SIDE surface
of insulator 52)][AltContent: arrow][AltContent: textbox (First conductor)]
    PNG
    media_image2.png
    731
    738
    media_image2.png
    Greyscale

	Claim 3, Fig. 4 also shows that the side surface of the first conductor (19) is further inside than the side surface of the insulators (22 or 23) or a side surface of the third conductor (21) causing by the “trapezoid” shape of the MTJ/12 stack above 1st conductor 19 as shown.	
	
5.	Claims 1-2 & 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seto et al (US 2016/0064653).
Claims 1-2, Seto (Fig. 6) clearly shows a magnetoresistive memory device comprising a first (or underlying) conductor 24; a layer stack (MTJ, 21-22-23) including a first ferromagnetic layer 21, a second ferromagnetic layer 22, and an insulating layer 23 between the first ferromagnetic layer 21 and the second ferromagnetic layer 22, and having a first (bottom) surface in contact with the first/underlying conductor 24; an insulator material/layer (41) covering both the side surfaces of the layer stack (MTJ/20b); a second conductor (25) formed on a second (top) surface of the layer stack (20b), the second/top surface being at an opposite side of the first/bottom surface; a third conductor (31) having a top portion covering the top surface of the second conductor 25, and a (inner) side portion formed on both a (inner) side surfaces of the insulator 41 (see illustration below); and a fourth conductor/layer (43) on the third conductor (31) as claimed.
[AltContent: arrow][AltContent: arrow][AltContent: textbox (4th conductor)][AltContent: textbox (2nd & 3rd conductors)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First conductor)][AltContent: textbox (Portion on TOP surface
of insulator 52)][AltContent: textbox (Portion on SIDE surface
of insulator 52)]
    PNG
    media_image3.png
    456
    458
    media_image3.png
    Greyscale

, para [0020] stated that the third conductor (31) is a conductive-type “hard mask” layer, which could include materials from at least one of more from these materials, i.e., Ta, TaN, TiN, Tungsten (W) and/or other alloys well-known in this art, etc.

6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sonoda (US 10,600,955).
	Claims 1-2, Sonoda (Fig. 4) clearly shows a magnetoresistive memory device comprising a first (or underlying) conductor 33; a layer stack (RC, 34-35-36) including a first ferromagnetic layer 34, a second ferromagnetic layer 36, and an insulating layer 35 between the first ferromagnetic layer 34 and the second ferromagnetic layer 36, and having a first (bottom) surface in contact with the first/underlying conductor 33; an insulator material/layer (40) covering both the side surfaces of the layer stack (MTJ/RC); a second conductor (37) formed on a second (top) surface of the layer stack (RC), the second/top surface being at an opposite side of the first/bottom surface; a third conductor (38) having a top portion covering the top surface of the second conductor 37, and a side portion on either inner side surfaces of the insulator 40 (see illustration below); and a fourth conductor/layer (43a-43b) on the third conductor (38) as claimed.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Portion on SIDE surface
of insulator 52)][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd & 3rd conductors)][AltContent: textbox (4th conductor)][AltContent: textbox (First conductor)][AltContent: textbox (Portion on TOP surface
of insulator 52)]
    PNG
    media_image4.png
    533
    616
    media_image4.png
    Greyscale

	Claim 3, Fig. 4 also shows that the side surface of the first conductor (33) is further inside than the side surface of the insulator (40) or a side surface of the third conductor (38) causing by the “trapezoid” shape of the MTJ stack (RC) above 1st conductor 33 as claimed.	
	
7. 	Claim 5 is objected as being dependent upon claim and tentatively contain allowable subject matter over structure of cited arts above for other detail features not being clearly suggested nor seen elsewhere at this time.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET Q NGUYEN whose telephone number is (571)272-1788. The examiner can normally be reached M-F 7:30-3PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET Q NGUYEN/Primary Examiner, Art Unit 2827